DISSENTING OPINION OP
PERRY, J.
While concurring in what is said in the foregoing opinion on the subject of the assumption by plaintiff of the risks incident to the lack of a guard rail and a platform at the head of the coal conveyor, I respectfully dissent from the view that the question of proximate cause should have been submitted to the'jury and from the conclusion that a nonsuit was incorrectly ordered.
There is no doubt that what is the proximate cause of an injury is ordinarily a question for a jury; but when the facts are all undisputed and the inferences necessary to sustain the plaintiff’s case are not legally deducible from those facts, the question is solely one of law for the court. Teis v. Smuggler Mining Co., 158 Fed. 260, 269; Jennings v. Davis, 187 Fed. 703, 713; Clark v. Wallace, 51 Colo. 437, 439. In the case at bar the question was, in my opinion, one of law for the court.
There was, it is true, evidence tending to show that the cable in its worn and frayed condition had a “tendency to climb” on the pulleys and thus to leave them and that the defendant was therefore guilty of negligence in continuing the use of the cable; and if in leaving the pulleys for this reason the cable had caus.ed- injury to an employee without any fault of the latter, the negligence would clearly have been the proximate cause of the injury ánd the defendant •would have been liable. *75But although in the instance under consideration the cable did (always assuming, as we must, that the plaintiff’s evidence was true) leave four of the pulleys in consequence of its defective condition, no one was injured thereby. That fact is beyond dispute. The cable was stopped and it was only after it was entirely at rest that the plaintiff attempted to replace it behind the pulleys and in the attempt received the injuries complained of. There is not the slightest evidence to support a finding that the defective condition of the cable contributed in any degree to its leaving the second set of four pulleys or to its slipping from the crowbars then being used to restore it to its proper place. For aught that is made to appear to the contrary by the evidence, the slipping- of the cable from the second set of pulleys and its hurling of the plaintiff to the dock below may have been either a pure accident or the result of plaintiff’s own negligence. The burden was upon the plaintiff to make a prima facie showing that the fall was caused by some negligence of the defendant and was not a mere unavoidable accident.
The proximate cause of an injury may be distant in time and in place, it may operate through successive instruments, but to be such it must appear that the injury was the natural and probable consequence of the negligence or wrongful act and that it ought to have been foreseen in the light of the attending circumstances. R. R. v. Kellogg, 94 U. S. 469, 474. “A natural consequence of an act • is the consequence which ordinarily follows it — the result which may be reasonably' anticipated from it. A probable consequence is one that is more likely to follow its supposed cause than it is to fail to follow it.” Cole v. German Savings & Loan Soc., 124 Fed. 113, 115. In a general sense every act or event leads up to and is the cause of some subsequent act or event and, inversely, every act or event is in some degree influenced by and is the consequence of some earlier act or event. But in that broad sense causes and consequences are unknown in the law of negligence. Certainty in the law, justice and expediency require the imposition of *76narrower limits in the field of recovery and it is therefore well established that “a prior and remote cause cannot be made the basis of an action if such remote cause did nothing more than furnish the condition or give rise to the occasion hy which the injury was made possible, if there intervened between such prior or remote cause and the injury a distinct, successive, unrelated and efficient cause of the injury.” 29 Cyc. 496; R. R. v. Columbia, 65 Kan. 390, 399. In the case at bar there was no causal connection, within the meaning of the rule, between the defendant’s negligence in using the defective cable and the plaintiff’s injury. With the bringing of the cable to rest, the continuity in the chain of events was broken. As far as is disclosed by the evidence, either a pure accident or the plaintiff’s negligence, following the plaintiff’s act in attempting to replace the cable, was the proximate cause of the injury. The defendant’s negligence and the consequent leaving of the first four pulleys by the cable merely furnished the condition or gave rise to the occasion by which the injury was made possible and any finding by a jury to the contrary would find no support in the evidence. So also did the defendant’s employment of plaintiff, plaintiff’s acceptance of that employment and defendant’s erection and maintenance of the coal conveyor give rise to the occasion and yet none of these could properly be regarded as the proximate cause of the injury.
It seems to me that the jury would not be justified in declaring that plaintiff’s fall was the natural and probable consequence of the continued use of the defective cable, in other words, in charging the defendant with the duty of foreseeing the fall, any more than in holding that it should have foreseen that plaintiff in hastening to the spot where the cable was off the pulleys would stumble and fall to the dock below or that the man in charge of the engine in attempting to stop the machinery and thus bring the cable to rest would have his hand caught in the machinery, requiring amputation of a part of the arm.
The plaintiff, who was a skilled engineer and machinist and *77was entirely familiar with the coal conveyor and its operation, in accepting the employment assumed its ordinary risks. Kohn v. McNulta, 147 U. S. 238, 241; Tuttle v. R. R., 122 U. S. 189, 195, 196. As far as the evidence discloses this was one of them. It is not made to appear that the accident could not as well have happened with a non-defective cable at rest as with a defective cable at rest or, in other words, that the defective condition contributed to the accident. The burden was on the plaintiff throughout to establish a prima facie case.
Much reliance is placed by plaintiff upon tbe case of R. R. v. Moore, 43 L. R. A., N. S., 701, decided by the supreme court of Oklahoma. Possibly that case can be distinguished in its facts from that at bar. Tbe engineer, whose main duty was to operate tbe engine on tbe road, was said by tbe court to be under a duty to repair “only in cases of emergencies such as tbe company by reasonable care could not provide against”; and tbe court in its opinion (pp. 705, 706) expressly made tbe reservation that, “neither could an employee regularly engaged in repairing tbe machinery of tbe company recover for an injury received as tbe one complained of here, however negligently tbe necessity for repairs might bave been caused, because it was bis regular business to repair and tbe danger in bis employment was exactly thej same, whether tbe repairs were made necessary by negligence or accident”. In tbe case at bar tbe undisputed evidence is that tbe plaintiff was regularly engaged in repairing tbe machinery of tbe conveyor, just as be was regularly engaged in superintending its operation. It was bis regular business to repair, whether the repairs were made necessary by accidents resulting from negligence or by causes not involving negligence; and tbe danger in bis employment was exactly tbe same in tbe one class of repairs as in tbe other. Tbe case at bar would seem to fall, not within tbe principle of tbe actual decision in tbe Moore case, but within tbe principle of tbe reservation. If, however, tbe cases are not thus distinguishable and if tbe court in tbe Moore case goes to tbe extent of bolding that upon facts *78such as exist in the case at bar the defendant’s negligence was the proximate cause of the injury, it does not appeal to me as sound and I respectfully decline to follow it.
In my opinion the plaintiff failed to show that the defendant was guilty of any negligence which could have been properly found by the jury to have been the proximate cause of the injuries complained of and the motion for a nonsuit was properly granted.